Citation Nr: 1732846	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-00 792	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) on the basis of substitution.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from June 1980 to June 1983.  He died in December 2011; his surviving spouse has been properly substituted as the appellant for the purpose of claims pending before VA at the time of his death.  See generally 38 U.S.C.A. § 5121A (West 2014).

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, Philippines.  Jurisdiction of the appeal has been transferred to the RO in Phoenix, Arizona.  

The appellant testified before the Board at a June 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in September 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to his death, commensurate with his education and employment background.





CONCLUSION OF LAW

The criteria for entitlement to TDIU on the basis of substitution have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations or opinions are in order.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). 

As noted above, the current appeal has been previously remanded in September 2014.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.   

Prior to his death, the Veteran was potentially eligible to receive TDIU benefits on a schedular basis as his combined evaluation was at least 70 percent, and disabilities resulting from a common etiology (instability and limitation of flexion of the left knee with secondary depression) combining to at least 40 percent.  38 C.F.R. §§ 4.16, 4.25 (2016).  The remaining inquiry is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  Despite the Veteran's potential eligibility for TDIU benefits, the Board concludes that entitlement to TDIU benefits is not warranted because a preponderance of the evidence is against any finding that the Veteran's service-connected disabilities prevented him from all forms of gainful employment prior to his death.

In this regard, the Veteran reported he last worked as a full-time teacher in July 2006, with minimal time lost due to illness.  He had not tried to obtain employment since this time.  He also reported his highest level of education being four years of college, and incomplete training as a respiratory technician.  He asserted he was unable to work due to his knee pain with frequent swelling and buckling, as well as outbursts associated with his depression.  

The record reflects the Veteran's service-connected knee disabilities rendered him unable to pursue employment that was physical in nature, including as a teacher.  In this regard, an October 2014 VA medical opinion noted the Veteran would have been unable to tolerate prolonged weight bearing, kneeling, squatting, using stairs, heavy lifting, or working at heights or with heavy equipment due to potential for falls from knee pain.  However, the VA examiner opined that these disabilities would not preclude sedentary employment.  

With respect to depression, an October 2014 VA psychologist opined that given the mild level of severity of his depressive symptoms prior to his death, the Veteran's depression would have only slightly impacted his employability.  In this regard, the examiner noted the record demonstrated no indication of difficulties in cognition, executive functioning, or activities of daily living due to depression that would have impacted employability.  The examiner further opined that the Veteran's irritability, anhedonia, and amotivation would have caused occupational difficulty, but not inability.  

After considering the totality of the record, the Board finds that a preponderance of the evidence weighs against a finding that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation at any time during the appeal period prior to his death, commensurate with his work and education history.  In this regard, while the Veteran would have been unable to pursue physical forms of employment, including his chosen profession as a teacher, he would have been capable of performing sedentary employment.  Furthermore, with a four-year college degree, the Board finds it reasonable to believe the Veteran would have been able to find such a form of sedentary employment.

Therefore, entitlement to a TDIU evaluation on the basis of substitution is not warranted.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the claim of entitlement to a TDIU rating on the basis of substitution, the doctrine is not applicable in the instant appeal and the claim must be denied.  Id. 


ORDER

Entitlement to TDIU for substitution purposes is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


